Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jesse Bucholtz on 15 December 2021.
The application has been amended as follows: 
Claim 6 should now read:
6. (currently amended) The method according to claim 1, further comprising: in response to determining an error [value based on the sensor representing the position of the substrate relative to the mark on the object at an end position of the alignment prediction information is outside a predetermined range, generating a new alignment prediction information including updated at least one parameter values determined based on an updated first position information; and adjusting one or more control terms used in generating: the alignment prediction information; the first trajectory information; and the second trajectory information; and combining the new alignment prediction information with the second trajectory information to generate an updated output control 

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: as described in the PCT International Search Report, none of the prior art alone or in combination teaches suggests or renders obvious a method of controlling a position of the substrate relative to a mark on an object; generating alignment prediction information based on the obtained first position, the generated alignment prediction information including at least one parameter value; generating first trajectory information including the at least one parameter value based on the obtained first position information and the generated alignment prediction information; generating second trajectory information based on the generated alignment prediction information, the first trajectory information and the second position information, wherein the second position information represents a position of the movable stage; generating an output control signal based on the second trajectory information and controlling the movable state to approach a target position based on the generated output signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744